DETAILED ACTION

Response to Arguments
Applicant's arguments filed on 07/26/2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 USC 112(a), Examiner disagrees with Applicant’s conclusion and notes that the use of the calibration data to determine the distance from the phase-related value does in fact require more than just the calibration data and the phase-related value. It requires the reflection data to select the appropriate calibration data (as noted in the 06/25/2021 Non-Final). That calibration data could not be used without this reflection data. It also requires the tracking data to determine the region for the phase value. Examiner finds that the claim language constrains the claim in a way that is inconsistent with the specification.
Regarding the rejection of claim 1 under 35 USC 103, Applicant remarked, "The Office Action's formal analysis of claim 1. at pages 6-9, relies exclusively on Meinberz for the step of "determining a phase-related value within a tracking region of the raw image. the phase-related value being obtained from a phase measurement or phase measurements utilizing only a single phase offset between a modulation signal ... and a reference signal ..."." Examiner disagrees and notes that it is clear from the 06/25/2021 Non-Final that the rejection relies upon Schmidt for the teaching of utilizing a phase offset between the modulation and reference signals (See pg. 8, ¶ 2).
Applicant does not substantively address Schmidt or the combination made under 35 USC 103 but instead attacks the individual Meinherz reference. These  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. See In re Kahn, 441 F.3d at 987-88; In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991); and In re Keller, 642 F.2d 413, 425 (CCPA 1981). Moreover, in evaluating such references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Examiner finds that Applicant is interpreting the claim requirement of the 'single phase offset' in a manner that is narrower than that required by the claim language. It appears that Applicant is referring to the process described in the Specification at ¶ 0008-0011 and ¶ 0035-0040 which teaches measuring the phase shift/offset with only a single exposure (¶ 0008) at a single phase position which produces a single raw image (see ¶ 0011). While Applicant’s remarks appear to refer to the phase position of the image measurement as a ‘phase offset’, the phase shift of the signal is also a phase offset. More claimed detail is needed beyond "single phase offset" that limits the claim in a way beyond the prior art disclosures. Indeed Meinherz at ¶ 0073 and elsewhere uses the term "phase offset" to describe what Applicant refers to as "phase shift," as this shift in phase is measured as an offset between the modulated signal and the reference signal.
Examiner acknowledges that this process described at ¶ 0008-0011, 0035-0040 and 0073-0078 appears to differ from that of Meinherz and Schmidt. However, Examiner finds that Applicant has not claimed this process in a way that adequately covers this difference. Again, the time-of-flight systems of Meinherz and Schmidt operate by measuring a single phase offset between the signals at the light source and the detector. Examiner notes that Meinherz and Schmidt are taking measurements that use only a single phase offset between the modulation signal and the reference signal (e.g., Schmidt ¶ 0036-0037 and 0047-0049). That is, the phase offset between these two signals represents the time delay of arrival of the illuminated signal from the source, against the object of interest, and back to the detector. This single phase offset between these two signals is used to produce the distance values for each pixel and subsequent depth map. This process does not include multiple phase offsets. Examiner further notes that both the pulsed time-of-flight and continuous-wave time-of-flight modalities disclosed by Meinherz and Schmidt appear to read on the claims here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661          

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661